DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “the second needle.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Auth (US 4,532,924) in view of Nardella (US 5,383,876) and McClurken (US 7,537,595).
Regarding claims 36, 37 and 43-46, Auth discloses a catheter having a distal tip (fig. 1) and an elongate body with a proximal end and a distal end (24) and a lumen (space including 59 and 34). Auth discloses a bipolar configuration (e.g. fig. 6) between first (48) and second electrodes (46) which must be separated by an insulation portion if they are to function as bipolar electrodes. The first electrode is connected to a power supply (36, fig. 1) and extends to a sharp tip via the tapering of the distal tip while extending about the opening of the lumen (figs. 2-3). Auth does not disclose the use of a needle or a monopolar configuration. However, use of bipolar and monopolar configurations for coagulation/cutting is common in the art. In fact, while Auth mentions some of the potential disadvantages of monopolar energy use in the background section with respect to a particular procedure, that same section includes an illustration of a combination monopolar/bipolar device (col. 2 line 20 to col. 3 line 6). The fact that there may be advantages and disadvantages does not necessarily obviate the motivation to combine (MPEP 2141.02(VI)). The advantages and disadvantages of monopolar energy and bipolar energy are known in the art, which is additional motivation to provide both in a single device. Nardella, for instance, discloses such an instrument, having helical electrodes for coagulation (38, 40, fig. 3A) and an extendable needle electrode for cutting (34). Nardella teaches that the device has bipolar cutting and coagulation modes (col. 5 lines 22-39), but also teaches that electrode may be operated in any combination of monopolar and bipolar energy (col. 7 lines 1-9). Monopolar and bipolar devices are common in the art and a person of ordinary skill would immediately recognize that cutting and coagulation can be performed either in a bipolar or monopolar mode for any number of reasons including the advantages and disadvantages of a given mode considering the specific circumstances. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Auth with a needle for cutting and helical electrodes for coagulation as taught by Nardella, using monopolar or bipolar for either or both, including monopolar for cutting and bipolar for coagulation, that would allow the device to be used to cut as well as to cauterize tissue in a desired manner. Up to this point the rejection is basically the same as that presented over these claims in the parent case (US 15/409,255). Applicant argued the rejection was improper in that case (see the remarks filed 01/23/19), so in the interest of compact prosecution and without agreeing with those arguments, an additional reference will be provided. The combination of Auth-Nardella is a device with a bipolar mode using coiled electrodes and a monopolar mode using a needle electrode. A reasonable person would recognize that the conductive lining of the lumen of Auth, connected to an electrode outside the device, would be an obvious connection point for the needle of Nardella such that the needle would contact the first electrode. However, more narrowly, McClurken discloses a device similar to Auth (figs. 30-36) and further includes a needle (64), where the device can be operated in bipolar and monopolar modes by virtue of a connection between the needle and one of a bipolar pair of electrodes which at least forms part of the lumen (30, col. 34 lines 1-22). While McClurken discloses a different combination of bipolar/monopolar electrodes it is being cited to show that using an electrode to connect to a needle so the needle can function as an electrode of the same polarity is within the level of ordinary skill in the art. Combining known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Further, both Nardella and McClurken demonstrate the level of ordinary skill in the art with respect to monopolar and bipolar configurations and Applicant has not disclosed the specifically claimed arrangement produces an unexpected result. Therefore, before the application was filed, it would have been obvious to provide the monopolar cutting electrode needle of Auth-Nardella with any commonly known connection to an energy source, including through an electrode that is at least partially on the outside of the catheter, as taught by McClurken, such as the electrode that forms a conductive liner in Auth, that would produce the predictable result of allowing the needle to function in a desired manner. The combination of Auth-Nardella-McClurken is a device with a bipolar mode using coiled electrodes and a monopolar mode using a needle electrode, where the needle electrode is connected to a pole of a generator through a connection to the one of the coiled electrodes which extends into the lumen.

Claims 40 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Auth, Nardella and McClurken, further in view of Smith (US 2013/0178845).
Regarding claim 40, the device of Auth-Nardella-McClurken does not disclose that the needle has a channel extending all the way through. Smith discloses a device with a spiraling bipolar electrodes for cauterizing and a monopolar needle for cutting (fig. 2) and teaches that the needle may be hollow for irrigation or suction ([0024]). It is noted that Smith is yet another example of a combination monopolar/bipolar device, supporting the position that it would be well within the level of ordinary skill in the art to combine various elements from any of these systems to produce a predictable result (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Auth-Nardella-McClurken as taught by Smith to include a hollow needle to allow irrigation or suction to be applied to a treatment site. 
Regarding claim 49, the device of Auth-Nardella-McClurken disclose all the elements as discussed above except for the handle with an actuator for moving the needle. Smith discloses a handle with an actuator for moving the needle (fig. 1, [0028]). Therefore, before the application was filed,, it would have been obvious to one of ordinary skill in the art to modify the device of Auth-Nardella-McClurken to include the handle and actuator of Smith to allow a user to move the needle to the desired position.
Regarding claims 50-54, the device of Auth-Nardella-McClurken-Smith as discussed above performs the recited methods.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Auth, Nardella and McClurken, further in view of Slater (US 5,683,388).
Regarding claim 41, the device of Auth-Nardella-McClurken does not disclose that the needle is formed of a non-conductive material and has a metal strip extending along the length thereof. However, there are any number of common construction methods known to those of ordinary skill in the art. Slater, for instance, discloses a medical device that has a conductive element that can either be formed with a non-conductive element coated with a conductive element or a conductive element coated with a non-conductive element (col. 3 lines 17-30). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the needle of Auth-Nardella-McClurken to have any commonly known construction, including a non-conductive substrate coated with a conductor as taught by Slater, that would produce the predictable result of allowing tissue to be treated with the needle in a desired manner.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Auth, Nardella and McClurken, further in view of Tidemand (US 5,342,381).
Regarding claim 42, the device of Auth-Nardella-McClurken does not disclose that the needle is formed of a non-conductive material with conductive wings. However, various types of cutting elements are commonly known in the art. Tidemand, for instance, discloses a cutting element which includes a non-conductive base and a conductive wing (fig. 6). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Auth-Nardella-McClurken to include any commonly known style of cutting element, including a non-conductive material with one or more conductive wings as taught by Tidemand, to produce the predictable result of cutting tissue in a desired manner.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Auth, Nardella and McClurken, further in view of Grossman (US 2006/0189972).
Regarding claims 28 and 29, the device of Auth-Nardella-McClurken does not disclose the use of a second needle configured to cauterize tissue. However, using telescoping needles is common in the art. Grossman, for example, discloses a device that uses telescoping needles with circular cross-sections ([0039]). It is noted that Grossman is yet another example of a device that discloses that single or multiple elements can be used in monopolar or bipolar modes ([0050]), which further supports the position that it would be well within the level of ordinary skill in the art to combine various elements from any of these systems to produce a predictable result (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the needle of Auth-Nardella-McClurken using any commonly known configuration, including a telescoping configuration as taught by Grossman, that would produce the predictable result of allowing the needle to treat tissue in a desired manner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 36-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,321,952. The claims at issue are almost identical, the pending claims only missing the exact wording that was amended into the patented claims for allowability.

Allowable Subject Matter
Claims 38 and 39 will be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issues are resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794